Citation Nr: 1011039	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an effective date earlier than February 
27, 2004, for an award of service connection for percent for 
posttraumatic stress disorder (PTSD), to include a claim of 
clear and unmistakable error (CUE) in a June 1994 rating 
decision.

2. Entitlement to an initial rating in excess of 70 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2005 and 
December 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

The January 2005 rating decision granted service connection 
for PTSD, with an evaluation of 50 percent, effective 
February 27, 2004.  A subsequent December 2005 rating 
decision evaluated the Veteran's PTSD as 70 percent 
disabling, effective February 24, 2005.  Notices of 
disagreement indicate that the Veteran wanted an increased 
initial rating.  An April 2006 rating decision evaluated PTSD 
as 70 percent disabling effective February 27, 2004.  
According to the December 2006 rating decision, no revision 
was warranted in the effective date of PTSD of February 27, 
2004 or evaluation at 70 percent disabling.  Notwithstanding 
this determination, it appears that the Veteran seeks a 
further increase in the initial level of disability 
compensation provided. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Thus, this appeal for an initial rating in excess of 70 
percent for PTSD continues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the current appeal on the issue of entitlement to an 
earlier effective date for the Veteran's service-connected 
PTSD, the Veteran subsequently attempted to raise the 
ancillary allegations of CUE in the June 1994 decision, which 
denied service connection for PTSD.  

A final decision may only be revised if there is either clear 
and unmistakable error or new and material evidence to reopen 
the claim is submitted. 38 C.F.R. §§ 3.104, 3.105, 3.156 
(2009).

With regard to the issue of an earlier effective date, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will generally 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

An exception applies when the evidence to reopen a claim 
includes service department records.  The regulations provide 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  See 38 C.F.R. § 
3.156(c)

The Veteran's allegation of error in this case includes that 
his stressors were later proven.  In connection with his 
contentions for an early effective date, the Veteran also 
references the provisions of 38 C.F.R. § 3.156(a), (b), and 
(c).  The Board notes the addition of the DD Form 215 dated 
June 2004.  That form amended the Decorations, medals, 
badges, commendation, citations, and campaign ribbons awarded 
or authorized, adding those that had been omitted from the DD 
Form 214.  

Although, the RO reopened the Veteran's claim for service 
connection for PTSD, it is unclear whether the RO took into 
consideration whether the addition of the DD Form 215 
(correction to DD Form 214) to the claims file should have 
resulted in the reconsideration of the original December 1993 
claim, thus potentially allowing for an effective date in 
December 1993, the date VA received the "previously decided 
claim." 38 C.F.R. § 3.156(c)(3).

The version of 38 C.F.R. § 3.156(c) in effect in 1999 through 
2005 applies to official service department records which 
presumably have been misplaced and have now been located.  
However, unlike the current version, the former version of 
this regulation specifically includes corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  See 38 C.F.R. § 3.156(c) (1999-2005).  
The current 38 C.F.R. § 3.156(c)(2) provides that paragraph 
(c)(1) "does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim."  The current provision 
applies to relevant official service department records 
"that existed and had not been associated with the claims 
file when VA first decided the claim."  38 C.F.R. 
§ 3.156(c).  

Thus, the claim is remanded to the AOJ for the purpose of 
determining whether, the DD Form 215, which is specifically 
identified as a correction to the DD Form 214, should have 
resulted in the reconsideration of the original December 1993 
claim at the time of the RO's January 2005 decision.

In regards to the claim for an initial increased rating, 
according to the April 2006 rating decision, the RO rated the 
Veteran's PTSD as 70 percent disabling effective February 27, 
2004.  In December 2006, the RO continued a 70 percent rating 
for the Veteran's service-connected PTSD.  The appellant 
submitted a timely NOD in August 2007.  A SOC was issued in 
September 2008.  Although the September 2008 SOC listed the 
pertinent regulations and rating criteria for PTSD, the RO 
failed to provide adequate reasons and bases regarding an 
entitlement to a rating in excess of 70 percent for PTSD.  In 
a subsequent VA Form 9, the Veteran continued to express 
disagreement with the original rating for PTSD.  Given the 
procedural development presented in this case and the absence 
of a withdrawal of the claim for an initial increased rating 
for PTSD, a remand to ensure due process compliance is 
needed.  Also when readjudicating the claim, the RO should be 
mindful of the Court's recent holding in Rice v. Shinseki, 22 
Vet. App. 447 (2009) (holding that claims for higher 
evaluations also include a claim for a total rating based on 
individual unemployability (TDIU) when the appellant claims 
he is unable to work due to a service connected disability).

In addition, the Veteran asserts that the severity of his 
PTSD is worse than the current rating.  The most recent VA 
examination for rating purposes was in December 2005.  Thus, 
the Board finds that additional development is warranted to 
determine the current nature, extent, severity and 
manifestations of his service-connected PTSD.  As such, VA is 
required to afford the Veteran a contemporaneous VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to 2005, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the Veteran's 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented in 
the file.  If the AOJ cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the file.  In addition, the Veteran 
should be informed of any such problem.   

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the extent and 
severity of the service-connected PTSD.  
The claims folder must be made available 
to the examiner for review of the case, 
and a notation to the effect that this 
record review took place should be 
included in the report of the examiner.  

The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and 
impairment of occupational and social 
functioning in the Veteran's daily 
activities, including work and social 
activity, school, family relations, 
judgment, thinking, or mood.  The examiner 
should comment as to whether the Veteran 
has total occupational and social 
impairment.  In addition, the examiner 
should assign an appropriate GAF score 
reflecting the current severity of the 
Veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service-connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service-connected disorder should 
be distinguished from those of the 
service-connected PTSD.  All findings and 
conclusions should be set forth in a 
legible report.

3.  After completing any additional notice 
or development deemed necessary, 
readjudicate the Veteran's claims of 
entitlement to earlier effective date for 
an award of service connection for PTSD, 
to include a claim of clear and 
unmistakable error (CUE) in a June 1994 
rating decision, with respect to whether 
the DD Form 215 should have resulted in 
the reconsideration of the original 
December 1993 claim; and entitlement to an 
initial rating in excess of 70 percent for 
PTSD, unless the matter is resolved by 
granting the benefits sought, or the 
withdrawal of the claim.  

If the benefit sought remains denied, 
issue to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and provide an opportunity to respond.  
The Veteran's representative should also 
be provided with an opportunity to submit 
a VA Form 646.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


